DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 17/021,133 filed on 06/28/2022.
Status of Claims:
Claims 1-14 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 06/28/2022 regarding to arguments on claims 1, 13, 14  are partially not persuasive.
Regarding claim 1, 13, and 14:
The applicant argued that the prior arts of record do not teach “updating a world tree of the current snapshot block to a snapshot world tree”. The examiner respectfully disagrees with the Applicant; the Examiner respectfully submits that Zamani discloses “[0119]: FIG. 4 shows an example of updating a MMR tree when new data entries are appended as new leaves of the tree. FIG. 4 includes a first Merkle mountain range 402, a second Merkle mountain range 404, and a third Merkle mountain range 406. The white nodes can be either new nodes or nodes that are changed due to a new data entry, such as a new block header being appended as described herein. The black nodes can be nodes that are not changed. MMR guarantees that for every update, log n nodes are either created or modified. [0120]: The first Merkle mountain range 402 includes a first Merkle mountain range root r0, a first block header L0, and a second block header L1. The first block header L0 and the second block header L1 can be hashed together to determine the first Merkle mountain range root r0. [0121]: A third block header L2, corresponding to a new, third block that is added to the blockchain, can be appended to the Merkle mountain range. Specifically, the third block header L2 is appended to the first Merkle mountain range 402 resulting in the second Merkle mountain range 404. The second Merkle mountain range 404 can include the first block header L0, the second block header L1, and the third block header L2. The first block header L0 and the second block header L1 are not altered when appending the third block header L2. Due to this, the hash of the first block header L0 and the second block header L1 is the same in the first Merkle mountain range 402 and the second Merkle mountain range 404. The first block header L0 and the second block header L1 can be hashed together, resulting in an intermediate value (that can be equivalent to the first Merkle mountain range root r0). The intermediate value and the third block header L2 can be hashed together, resulting in the second Merkle mountain range root r1.[0122]: A fourth block header L3, corresponding to a new, fourth block that is added to the blockchain, can be appended to the Merkle mountain range. Specifically, the fourth block header L3 can be appended to the second Merkle mountain range 404, resulting in the third Merkle mountain range 406. The third Merkle mountain range 406 can include the first block header L0, the second block header L1, the third block header L2, and the fourth block header L3. The first block header L0, the second block header L1, and the third block header L2 are not altered when appending the fourth block header L3. Due to this, the hash of the first block header L0 and the second block header L1 is the same in the first Merkle mountain range 402, the second Merkle mountain range 404, and the third Merkle mountain range 406. The first block header L0 and the second block header L1 can be hashed together, resulting in a first intermediate value (that can be equivalent to the first Merkle mountain range root r0). Similarly, the third block header L2 and the fourth block header L3 can be hashed together, resulting in a second intermediate value. The first intermediate value and the second intermediate value can be hashed together, resulting in the third Merkle mountain range root r2. Any suitable number of block headers can be appended to the Merkle mountain range in this manner.” The system of Zamani is directed to generating a state of each block in a form of root-leaf relationship wherein each “next state” of the tree tracks the changes made and hash the changes with the tree that was hashed in the previous state. Each tree allows us to see what is changed or updated and the tree would then becomes the tree that represents the particular block. Although Zamani does not explicitly state “updating a world tree of the current snapshot block to a snapshot world tree”, Zamani still performs equivalent method of creating the world tree of each block and track the changes made in the particular block. Therefore, Zamani teaches “updating a world tree of the current snapshot block to a snapshot world tree”.
Applicant’s remaining arguments filed in the amendment filed 06/28/2022 respect to amended claims 1, 13, and 14 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 13-14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamani et al. (US PGPUB 20200252221) “Zamani” and Zhonghao (WO 2020098818A2) “Zhonghao”.
Regarding claim 1, Zamani teaches data storage method for a blockchain, performed by a blockchain node, the method comprising: in a process of executing transaction requests of a 5current block, updating a world tree of local data according to write data in an execution result of a transaction request to generate a new data point and a new world tree root, the new data point being an entity data point or a patch data point of an existing entity 10data point (Fig. 4 & [0119] FIG. 4 shows an example of updating a MMR tree when new data entries are appended as new leaves of the tree. FIG. 4 includes a first Merkle mountain range 402, a second Merkle mountain range 404, and a third Merkle mountain range 406. The white nodes can be either new nodes or nodes that are changed due to a new data entry, such as a new block header being appended as described herein. The black nodes can be nodes that are not changed. MMR guarantees that for every update, log n nodes are either created or modified…[0121] A third block header L2, corresponding to a new, third block that is added to the blockchain, can be appended to the Merkle mountain range. Specifically, the third block header L2 is appended to the first Merkle mountain range 402 resulting in the second Merkle mountain range 404. The first block header L0 and the second block header L1 can be hashed together, resulting in an intermediate value (that can be equivalent to the first Merkle mountain range root r0). The intermediate value and the third block header L2 can be hashed together, resulting in the second Merkle mountain range root r1. Thus, a request for appending header (generate a new data point and a new world tree root) such as for the Merkle tree (world tree) 404 is processed and the block is updated with a new Merkle tree accordingly); storing the new world tree root to correspond to the current block ([0066]: A blockchain 300 can comprise a plurality of blocks, for example, block 302A and block 302B. Each block can comprise a block header, e.g., block 302A comprises block header 304. The block header 304 can include multiple data elements, such as a previous header hash 306 and a Merkle root 308. The Merkle root 308 can be a root of a Merkle tree, which is a tree in which every leaf node is labelled with the hash of a data block, for example, data in a transaction 310-314. Each leaf of the Merkle tree can represent one of the transactions 310-314. [0119]: FIG. 4 includes a first Merkle mountain range 402, a second Merkle mountain range 404, and a third Merkle mountain range 406. Thus each block in the blockchain contains its version of a Merkle mountain range (world tree)); and  in response to determining that an existing block becomes a current snapshot block satisfying a snapshot 15condition, updating a world tree of the current snapshot block to a snapshot world tree according to transaction requests between a previous snapshot block and the current snapshot block, wherein a data point of the snapshot world tree is an entity data point, and the snapshot world tree has one world tree root. (Fig.4 & [0119]- [0122]: FIG. 4 shows an example of updating a MMR tree when new data entries are appended as new leaves of the tree. FIG. 4 includes a first Merkle mountain range 402 (previous snapshot block), a second Merkle mountain range 404 (current snapshot block), and a third Merkle mountain range 406 (current block)…. Thus, each block contains a Merkle tree (world tree) that record the changes between the block itself and the previous block so the tree of each block is updated with the changes accordingly and each block contains one tree root).  
	Zamani does not explicitly teach wherein the updated world tree has a plurality of world tree roots.
	Zhonghao teaches wherein the updated world tree has a plurality of world tree roots (Page 8, paragraphs 3-4: The databases can store data under the FDMT data structure, which includes a history database 410 for storing historic state tree and a current database 412 for storing current state tree. Of the four blocks depicted in FIG. 4, block i2 402, block i1 404, and block i 406 are historical blocks previously appended to the blockchain, while block i+1 408 is a current block. Each block can have a block header and a block body. The block header can include information such as a storageRoot of a contract account under a world state. The storageRoot can serve as a secure and unique identifier of the contract account state trees. In other words, the storageRoot can be  cryptographically dependent on account states. As described, the history database 410 can store the historic state tree (world tree has multiple tree roots), and the current database 412 can store the current state tree. The historic state tree and current state tree can store historical and current account states, respectively. Account states can include information about blockchain account (e. g., number of transactions sent by an account). Figure 4 shows that the historic database that stores the historic state tree wherein there are plurality of tree roots that represent the states of the blockchain in the past. The roots share the leaf nodes that contain transactions in the past that depict the conditions and values of the states that the blocks were in). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Zhonghao teachings in the Zamani system. Skilled artisan would have been motivated to incorporate multiple roots in a world tree taught by Zhonghao in the Zamani system so the updates and changes can be tracked down easily by comparing the differences between the states thus improves the system’s efficiency in troubleshooting or enhance the storing process of historical data. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Zamani in view of Zhonghao teaches all the limitations of claim 1. Zamani further teaches wherein the updating the world tree of local data according to write data in the execution result of the transaction request to generate the new data point and the new world tree root comprises: in response to the write data in the execution result 25of the transaction request referring to a new addition for a data object, adding newly an entity data point based on a world tree of a previous block, and storing correspondingly a data value of the newly added data object (fig. 4 &[0121] A third block header L2, corresponding to a new, third block that is added to the blockchain, can be appended to the Merkle mountain range. Specifically, the third block header L2 is appended to the first Merkle mountain range 402 resulting in the second Merkle mountain range 404. Thus, the new data point is added to the tree of the previous block to create new version of the tree for the current block); 30in response to the write data in the execution result of the transaction request referring to an update for a data value of an existing data object, adding a patch data 38point to a data point of the existing data object based on the world tree of the previous block, and recording the updated data value ([0116] MMR is a variant of a Merkle tree that allows for efficient appending of new data entries. MMR allows for the tree to be reasonably balanced even when new data entries are appended dynamically without rebuilding the entire tree from scratch. Specifically, MMR appends a new data entry by modifying a few nodes of the existing tree and still bounds the Merkle proof's length for any data entry sitting on a leaf by log n, wherein n is the number of leaves in the tree…[0119]: MMR guarantees that for every update, log n nodes are either created or modified. Thus, appending the Merkle tree can be modifying existing nodes of the existing tree to create new version); in response to the write data in the transaction 5request execution result referring to a deletion for the data value of the existing data object, adding a patch data point to the data point of the existing data object based on the world tree of the previous block, and recording the deletion for the data value ([0259]: In some embodiments, the client device may remove duplicate block headers (i.e., block headers selected more than one time). Thus, a deletion can be implemented on the existing data object); and 10performing an update to generate a corresponding upper-level data point and a corresponding world tree root, according to the newly added entity data point or the patch data point ([0121]: Due to this, the hash of the first block header L0 and the second block header L1 is the same in the first Merkle mountain range 402 and the second Merkle mountain range 404. The first block header L0 and the second block header L1 can be hashed together, resulting in an intermediate value (that can be equivalent to the first Merkle mountain range root r0). The intermediate value and the third block header L2 can be hashed together, resulting in the second Merkle mountain range root r1. This is one example of updating a Merkle tree of a block after data points or header is created or modified (added entity data point or the patch data point)).  
Regarding claim 3, Zamani in view of Zhonghao teaches all the limitations of claim 1. Zamani further teaches wherein the updating the 15world tree of the current snapshot block to the snapshot world tree according to transaction requests between the previous snapshot block and the current snapshot block comprises: executing sequentially transaction requests from the 20previous snapshot block to the current snapshot block one by one; and in the process of executing the transaction requests one by one, according to write data in the execution result of the transaction request, updating a data value 25corresponding to an entity data point and deleting a corresponding patch data point based on a snapshot world tree corresponding to the previous snapshot block, until the snapshot world tree of the current snapshot block is generated (Fig. 4 & [0121] A third block header L2 (transaction request) is appended to the first Merkle mountain range 402 (previous snapshot block) resulting in the second Merkle mountain range 404 (current snapshot block). The second Merkle mountain range 404 can include the first block header L0, the second block header L1, and the third block header L2. The first block header L0 and the second block header L1 can be hashed together, resulting in an intermediate value (that can be equivalent to the first Merkle mountain range root r0). The intermediate value and the third block header L2 can be hashed together, resulting in the second Merkle mountain range root r1. Thus, the system execute sequentially the necessary steps and requests to generate a Merkle tree (world tree) for the current block starting with a Merkle tree from the previous block).  
Regarding claim 4, Zamani in view of Zhonghao teaches all the limitations of claim 3. Zamani further teaches 30 wherein after updating the world tree of the current snapshot block to the snapshot world tree, the method further comprises: 39updating a patch data point of a world tree of a block after the current snapshot block, to point to an entity data point of the current snapshot world tree ([0119]: FIG. 4 shows an example of updating a MMR tree when new data entries are appended as new leaves of the tree. MMR guarantees that for every update, log n nodes are either created or modified (updating a patch). Thus, a Merkle tree can be updated with modified data points to become the next state of the tree in subsequent block).  
Regarding claim 5, Zamani in view of Zhonghao teaches all the limitations of claim 4. Zamani further teaches 30wherein determining the 5existing block becoming the current snapshot block satisfying the snapshot condition comprises: determining a block having a block interval from the previous snapshot block as the current snapshot block according to a set snapshot block interval, the block 10interval from the previous snapshot block reaching the snapshot block interval (Fig. 4 & [0122]: A hash of the first block header L0 and the second block header L1 is the same in the first Merkle mountain range 402 (previous snapshot block), the second Merkle mountain range 404 (current snapshot block), and the third Merkle mountain range 406. The first block header L0 and the second block header L1 can be hashed together, resulting in a first intermediate value (that can be equivalent to the first Merkle mountain range root r0). Similarly, the third block header L2 and the fourth block header L3 can be hashed together, resulting in a second intermediate value. The first intermediate value and the second intermediate value can be hashed together, resulting in the third Merkle mountain range root r2. Thus, a series of steps within an interval is determined between Merkle tree 402 (previous snapshot block) to Merkle tree 404 (current snapshot block) and eventually to Merkle tree 406 that appends requests from the previous state of the tree to get to the current state of the tree).  
Regarding claim 6, Zamani in view of Zhonghao teaches all the limitations of claim 1. Zamani further teaches 30acquiring, from another node, at least one synchronization block, the synchronization block being 15connected to an existing block in a locally stored blockchain, the existing block being used as a previous block of the synchronization block (Fig. 16A & [0291] FIG. 16A shows a blockchain including a genesis block 1602 at block B.sub.1 and a last block 1606 at block B.sub.n. The blockchain can also include a fork point 1604 at block B.sub.a (previous block).It can be capable of mining false blocks that it can include into the malicious chain 1630 (synchronization block branch), these blocks can be referred to as valid blocks 1610 as they can include valid PoW solutions. It is advantageous for the malicious party to include the valid blocks 1610 at the end of the blockchain since the client device can verify the last k block headers from the blockchain. Referring to fig.16 A, there are synchronization blocks such as blocks 1608 and 1610 that are connected to a fork point (previous block)).  
Regarding claim 7, Zamani in view of Zhonghao teaches all the limitations of claim 6. Zamani further teaches in response to a data access operation for the 20synchronization block occurring, updating a world tree of local data according to the synchronization block to generate a new data point and a new world tree root (Fig. 16A & [0291]: The malicious chain contains invalid blocks and valid blocks in respect to the blocks of the honest chain. Thus, the valid blocks contains valid data and corresponding world tree or Merkle tree for data access).  
Regarding claim 11, Zamani in view of Zhonghao teaches all the limitations of claim 1. Zamani further teaches in the process of executing the transaction requests of the current block, storing sequentially data of the transaction requests into the local data in units of 10blocks (Fig. 5& [0128]: The block headers 506 include a plurality of block headers associated with a plurality of blocks. Each of the block headers 506 can comprise a MMR root 510, a Merkle root 512, a previous hash 518, a nonce 520, and a timestamp 522. The chain head 508 can be the block header 506 that is associated with the latest block. The block header at the chain head 508 can be the latest block header (not shown). The timestamp 522 can be a sequence of characters or encoded information identifying when a certain even occurred, such as when a block is created and added to the blockchain. [0129]: Each leaf of the Merkle tree can represent an interaction 516. A suitable interaction can be a transaction, an agreement, a communication, or any other suitable interaction as described herein. As an example, the interaction 516 can be a transaction that can include information such as the parties involved, a list of transaction inputs, a list of transaction outputs, a fee, a timestamp, a transaction identifier, and/or the like. As another example, an interaction can be an agreement that can include information such as the parties involved, details of the agreement (e.g., text), a digital signature of each party involved, a timestamp, a fee, and/or the like. Thus, any transaction request made in the current block is stored sequentially into block headers (units of blocks) within a state of the blockchain).  
Regarding claims 13, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 14, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zamani et al. (US PGPUB 20200252221) “Zamani” in view of Zhonghao (WO 2020098818A2) “Zhonghao” and Natarajan et al. (US PGPUB 20200073758) “Natarajan”.
Regarding claim 8, Zamani in view of Zhonghao teaches all the limitations of claim 7. Zamani does not explicitly teach in response to the previous block being located after a newest snapshot block, constructing, according to a data point of a world tree recorded in the synchronization block, the world tree of the synchronization block based 30on an existing world tree of the local data; and in response to the previous block being located before 40the newest snapshot block, executing transaction requests from back to front one by one from the newest snapshot block to the previous block, performing an undo update on a snapshot world tree corresponding to the newest snapshot 5block according to write data in an execution result of a transaction request, and constructing, according to the data point of the world tree recorded in the synchronization block, the world tree of the synchronization block based on the snapshot world tree 10after the undo update.
Natarajan teaches wherein the updating the world tree of local data according to the synchronization 25block comprises: in response to the previous block being located after a newest snapshot block, constructing, according to a data point of a world tree recorded in the synchronization block, the world tree of the synchronization block based 30on an existing world tree of the local data ([0015]&[0120]: If, for any peer, the peer's root hash differs from the consensus root hash, a comparison between the peer's Merkle tree and the consensus Merkle tree may be used to locate the source of the discrepancy. As shown component diagram 589 in FIG. 5H, the hashes of each level node 592 can be compared to identify the branch, and ultimately the leaf nodes 594, where the hash mismatch occurs. The peer may correct the state by restoring the Merkle tree at the previous checkpoint, retrieving the blocks since the previous checkpoint from a non-corrupted or non-forked node, and re-executing the transactions of the blocks to restore the current state. Thus, the system retrieves data from the checkpoint that is not a forked node to re-execute the transactions and to determine the current state of the forked node); and in response to the previous block being located before 40the newest snapshot block, executing transaction requests from back to front one by one from the newest snapshot block to the previous block, performing an undo update on a snapshot world tree corresponding to the newest snapshot 5block according to write data in an execution result of a transaction request, and constructing, according to the data point of the world tree recorded in the synchronization block, the world tree of the synchronization block based on the snapshot world tree 10after the undo update ([0018] A further example embodiment provides a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of retrieving, into a corrupted node in a blockchain network that is at least one or corrupted or forked, a state database checkpoint of a state database created at a block number of a blockchain of the blockchain network, retrieving, into the corrupted node, blocks of the blockchain from the checkpoint block number to a current block number, constructing an initial state database from the received state database checkpoint, and executing, at the corrupted node, the transactions of the retrieved blocks on the initial state database to generate a current state database. Thus, the system observes changes made from a checkpoint node to the corrupted node and apply the changes to the current state).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Natarajan teachings in the Zamani and Zhonghao system. Skilled artisan would have been motivated to incorporate executing transactions in a corrupted or forked blockchain environment taught by Natarajan in the Zamani and Zhonghao system because it provides an efficient computation of the Current State Hash for checkpointing and generation of tamper proof State dump in a single meta-operation, as recognized by Natarajan ([0121]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Zamani in view of Zhonghao and Natarajan teaches all the limitations of claim 8. Zamani does not explicitly teach in response to that a fork rollback occurs, and a height of a block having a fork point is greater than or equal to a height of the newest snapshot block, switching the world tree root of the local data to a world tree root of a correct block branch; and in response to that the fork rollback occurs, and the height of the block having the fork point is less than the height of the newest snapshot block, executing transaction requests of a wrong fork block between the newest snapshot block and the fork point one by one from back to front, performing an undo update on the snapshot world tree corresponding to the newest snapshot block according to write data in an execution result of a transaction request; executing, starting from the fork point, transaction requests of a correct fork block one by one, and updating the snapshot world tree after the undo update according to write data in an execution result of a transaction request.
Natarajan teaches  in response to that a fork rollback occurs, and a height of a block having a fork point is greater than or equal to a height of the newest snapshot block, switching 15the world tree root of the local data to a world tree root of a correct block branch ([0015]: Another example embodiment provides a method that includes one or more of retrieving, into a corrupted node in a blockchain network that is at least one corrupted or forked, a state database checkpoint of a state database created at a block number of a blockchain of the blockchain network, wherein the retrieved state database checkpoint comprises a last known non-corrupted or non-forked checkpoint state, retrieving, into the corrupted node, blocks of the blockchain from the checkpoint block number to a current block number, constructing an initial state database from the retrieved state database checkpoint, and executing, at the corrupted node, the transactions of the retrieved blocks on the initial state database to generate a current state database. Thus, the system relies on the checkpoint state in which is a non-forked state (snapshot block height is less than the fork point) to determine the appropriate state for the corrupted or forked node and subsequently generate a current state for the node); and in response to that the fork rollback occurs, and the height of the block having the fork point is less than the height of the newest snapshot block, executing 20transaction requests of a wrong fork block between the newest snapshot block and the fork point one by one from back to front, performing an undo update on the snapshot world tree corresponding to the newest snapshot block according to write data in an execution result of a 25transaction request; executing, starting from the fork point, transaction requests of a correct fork block one by one, and updating the snapshot world tree after the undo update according to write data in an execution result of a transaction request ([0018] A further example embodiment provides a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform one or more of retrieving, into a corrupted node in a blockchain network that is at least one or corrupted or forked, a state database checkpoint of a state database created at a block number of a blockchain of the blockchain network, retrieving, into the corrupted node, blocks of the blockchain from the checkpoint block number to a current block number, constructing an initial state database from the received state database checkpoint, and executing, at the corrupted node, the transactions of the retrieved blocks on the initial state database to generate a current state database. Thus, the system goes back to a certain interval to get to the previous checkpoint state and determines the appropriate transactions to apply to the corrupted or forked node). Please refer to claim 8 for the motivational statement.  
Regarding claim 10, Zamani in view of Zhonghao and Natarajan teaches all the limitations of claim 9. Zamani does not explicitly teach 41updating, according to the write data in the execution result of the transaction request, the snapshot world tree after the undo update until to a location of the newest snapshot block or a newest block, and reserving the 5snapshot world tree ([0018]: The system executes, at the corrupted node, the transactions of the retrieved blocks on the initial state database to generate a current state database. Thus the snapshot is implemented on the corrupted node which is the newest node).  Please refer to claim 8 for the motivational statement.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zamani et al. (US PGPUB 20200252221) “Zamani” in view of Zhonghao (WO 2020098818A2) “Zhonghao” and Armangau (US PGPUB 20040030951) “Armangau”.
Regarding claim 12, Zamani in view of Zhonghao teaches all the limitations of claim 1. Zamani in view of Zhonghao does not explicitly teach wherein after updating the world tree of the current snapshot block to the snapshot world tree, the method further comprises: deleting a world tree corresponding to a block before 15the current snapshot block.
Armangau teaches wherein after updating the world tree of the current snapshot block to the snapshot world tree, the method further comprises: deleting a world tree corresponding to a block before 15the current snapshot block ([0080] FIG. 13 shows a procedure for refreshing the oldest snapshot (block before the current snapshot block) of the production file system with the current state of the production file system. In a first step 201, the network file server receives a refresh request that specifies a production file system and requests the contents of the oldest snapshot file system for the production file system to be changed to that of a newly-created snapshot). [0081] In step 202, access to the snapshot file system is frozen. Then in step 203, the oldest snapshot is deleted, and the new snapshot is built. Freed-up resources of the oldest snapshot can be allocated to the new snapshot. In step 204, access to the snapshot file system is thawed. This completes the refresh of the oldest snapshot of the production file system).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Armangau teachings in the Zamani and Zhonghao system. Skilled artisan would have been motivated to incorporate deleting prior snapshots with respect to the current snapshot taught by Armangau in the Zamani and Zhonghao system so the system can reduce the amount of data in the storage thus improves the efficiency of the system. This close relation between both of the references highly suggests an expectation of success.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153